DECISION
MORROW, Chief Justice.
This is a proceeding to determine the right to the succession to the matai name Mao of Ofu. Siperini filed his application on March 17, 1949 to be registered as the Mao. On March 28, 1949 Siva Faimalo filed his objection to the proposed registration and became a candidate for the name. Hence this litigation. Sec. 926 as amended of the Code prescribes the requirements for eligibility to hold a matai title. It is clear from the evidence that both Siperini and Siva meet the requirements and are eligible to succeed to a matai title.
Sec. 933 of the Code provides:
“In the trial of Matai name cases, the High Court shall be guided by the following in the priority listed:
1. The wish of the majority or plurality of the family.
*4902. The forcefulness, character, personality and capacity for leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder .of the Matai name to the Government of American Samoa.”
Each candidate filed a petition purporting to be signed by various members of the Mao family in support of his candidacy. There were 118 signatures on Siva’s petition including his own. There were 121 signatures on Siperini’s. He did not sign it; however he indicated to the court at the time of the hearing that he favored his own candidacy. We shall therefore treat his petition as if it contained 122 signatures. The court has examined the signatures on Siperini’s petition with great care. It also heard testimony of William Manuel, Cashier of the Bank of American Samoa, a banker with 15 years of experience behind him, as to the genuineness of the signatures on both petitions. We do not believe from the evidence that any of the signatures on Siva’s petition were written by persons other than those whose signatures they purport to be. We think that all of the signatures on his petition are genuine. We are convinced however that a number of groups of signatures on Siperini’s petition were not written by the persons whose signatures they purport to be. We have concluded that at least 8 signatures, and probably more, on this last-mentioned petition are not in the handwriting of the purported signers. We are unwilling to count these 8 signatures in determining the wish of the majority of the family because we think they are not genuine. Excluding these signatures we have left 114 members of the family favoring Siperini while 118 favor Siva. We find therefore that the-majority of .the family favor Siva and that he prevails on the first issue.
Siva completed the. 8th grade in school. He has held the *491matai name Siva for 13 years. It is a lesser title in the Mao family. He was foreman of a Samoan group of workmen sorting stores for the Marines during the war. Siva has plantations on the Island of Ofu from which he produces copra and laufala for mats. His income from copra and mats aggregates about $600.00 per year. Siperini is a graduate of Poyer School, having completed the 9th grade. He has been a member of the Fita Fita Guard for 8 years. Presently he has the rank of Seaman first class. Prior to his joining the Fita Fita Guard he was a school teacher for 4 years. He has some plantations from which he sells bananas and taro. He also sells chickens and pigs. His total income is between $1,500.00 and $1,600.00 a year. The court had an excellent opportunity to observe the personalities of the two candidates during the hearing. In view of our observations and the evidence, it is our conclusion that both candidates are on a substantial equality with respect to forcefulness, character, personality and capacity for leadership.
Siperini’s mother’s father was Mao Samusamu. Siperini has Vé Mao blood in his veins. While the testimony in regard to Siva’s relationship to a former Mao was somewhat conflicting, it is our conclusion that he is the grandson of Natia who was the daughter of Mao Tauiliili. It would follow that he has % Mao blood in his veins. The evidence in conflict with this finding indicated that Siva has no Mao blood in his veins but that his mother’s brother was a Mao; also that his grandmother’s brother was a Mao. Regardless of this conflict it is certain that Siperini has more Mao blood in his veins than Siva. Consequently Siperini prevails over Siva on the issue of hereditary right.
The value of the holder of the matai name to the government depends in a very large measure upon the skill with which the matai handles the family affairs. Siperini proposes to stay in the Fita Fita Guard for the next 12 years. *492Needless to say he will not be able to visit Ofu very often with the result that if given the title he would not be in very close touch with family affairs and will continue to be. Everything considered we believe that Siva will handle the affairs of the Mao family better being on the ground in Ofu than will Siperini, 70 miles away with only an occasional visit to Ofu. We are taking into consideration that Siva prevails over Siperini on the issue of the value of the holder of the name to the government of American Samoa.
In view of the findings that Siva prevails over Siperini on the first and fourth issues, and is on an equality with him with respect to the second, it follows that he should be awarded the title Mao subject to his resignation from the title Siva. A man cannot hold two matai titles at the same time. Kosi v. Viliamu, No. 77-1948 (Am. Samoa); Fega v. Eveni, No. 83-1948 (Am. Samoa); Moelata Sauafea & Kupa v. Filipo, No. 18-1949 (Am. Samoa). The fact that Siperini prevails over Siva on the issue of hereditary right makes no difference. Under Sec. 933 of the Code, supra, the court must give more weight to the wish of the majority of the family than to the matter of hereditary right.
Accordingly it is ORDERED, ADJUDGED and DECREED that Siva Faimalo of Ofu shall be registered as the holder of the matai name Mao of Ofu upon his filing with the Registrar of Titles his resignation from the matai name Siva within 15 days from the date of this decree and the Registrar of Titles will be so advised.
Costs in the sum of $25.00 are hereby assessed against Siperini, the same to be paid within 30 days.